UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Amendment No. 2 to Form 10-QSB (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarter ended September 30, o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Commission File Number: 000-30790 CHINA YINGXIA INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Florida 65-0664961 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) Harbin Yingxia Industrial Co., Ltd, No.300, Xidazhi Street Nangang, Harbin Heilongjiang China 150001 (Address of principal executive offices) 86 451 86310948 (Issuer's telephone number) c/o American Union Securities 100 Wall Street 15th Floor New York, NY 10005 (Address of principal agent offices) (212) 232-0120 (Agent's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ x ] No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ x ] The number of shares outstanding of each of the issuer's classes of common equity, as of November 15, 2007 is 44,333,987 shares of common stock. CHINA YINGXIA INTERNATIONAL, INC. FORM 10-QSB TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 2 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis or Plan of Operation 11 Item 3. Controls and Procedures 12 PART II - OTHER INFORMATION 13 Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits 13 SIGNATURES 14 Except as otherwise required by the context, all references in this report to "we", "us”, "our", “CYXI”,“China Yingxia” or "Company" refer to the consolidated operations of China Yingxia International, Inc., a Florida corporation, and its wholly owned subsidiaries. 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. CHINA YINGXIA INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) SEPTEMBER 30, ASSETS Current assets: Cash and cash equivalents $ 1,501,901 Account receivables 440,448 Inventory 1,982,501 Other receivables 3,347,094 Advances to suppliers 4,254,468 Advance to affiliate 6,657,858 Loans to related party 1,432,218 Total Current Assets 19,616,487 Property and equipment, net of accumulated depreciation of $2,996,681 16,675,349 Land use right, net 400,602 Total Assets $ 36,692,438 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 1,622,516 Unearned revenue 3,337 Taxes payable 29,427 Accrued expenses and other payables 788,618 Total Current Liabilities 2,443,898 Total Liabilities 2,443,898 Stockholders' Equity Preferred stock, $0.001 par value, 10,000,000 shares authroized; - 0 - shares outstanding at June 30, 2007 - Common stock, $0.001 par value, 100,000,000 shares authorized; 44,333,987 shares outstanding at September 30, 2007 44,334 Additional paid in capital 16,620,790 Accumulated other comprehensive income 1,933,256 Statutory reserves 901,463 Retained earnings 14,748,696 Total Shareholders' Equity 34,248,539 Total Liabilities and Stockholders' Equity $ 36,692,438 The accompanying notes are an integral part of the condensed consolidated statements F-1 CHINA YINGXIA INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Nine-Month Ended Three-Month Ended September 30, September 30, 2007 2006 2007 2006 Sales $ 10,380,713 $ 5,308,352 3,513,674 $ 1,857,392 Cost of Sales 4,003,789 2,194,473 904,605 918,481 Gross Profit 6,376,924 3,113,879 2,609,069 938,911 Operating Expenses Research & Development Expense 279,286 - 144,547 - Selling, general and administrative 1,381,388 404,655 753,153 196,712 Operating income 4,716,250 2,709,224 1,711,370 742,199 Other Income and Expenses 2,898 (25,245 ) 2,412 52 Income Before Income Taxes 4,719,148 2,683,979 1,713,782 742,251 (Benefit) provision for Income Taxes - (1,984,590 ) - (2,216,535 ) Net Income $ 4,719,148 $ 4,668,569 $ 1,713,782 $ 2,958,786 Income per common share Basic $ 0.13 $ 0.41 $ 0.04 $ 0.26 Diluted $ 0.13 $ 0.41 $ 0.04 $ 0.26 Weighted average common share outstanding Basic 35,866,849 11,418,877 40,309,204 11,418,877 Diluted 36,995,845 11,418,877 43,659,377 11,418,877 The accompanying notes are an integral part of the condensed consolidated statements F-2 CHINA YINGXIA INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended September 30, 2007 and 2006 2007 2006 (Unaudited) (Unaudited) Cash Flows From Operating Activities: Net income $ 4,719,148 $ 4,668,569 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 522,675 387,978 Changes in operating assets and liabilities: Accounts receivable (439,134 ) 386,795 Inventory (870,399 ) (836,895 ) Other receivable (3,000,319 ) (1,185,098 ) Advances to suppliers (3,809,214 ) (1,818,199 ) Prepaid expenses 95,479 (6,664 ) Accounts payable 1,273,018 (130,199 ) Unearned revenue 3,337 - Taxes payable 29,427 (1,872,900 ) Accrued expenses and other payables 228,153 1,268,462 Cash provided by (used in) operating activities (1,247,829 ) 861,849 Cash Flows From Investing Activities: Purchase of property and equipment (1,170,900 ) (224,972 ) Purchase of land use right (106,523 ) - Advance to affiliate (6,657,858 ) - Collections on loans to related party 1,332,381 - Additions to construction in process (761,145 ) (695,237 ) Cash used in investing activities (7,364,044 ) (920,209 ) Cash Flows From Financing Activities: Net proceeds from issuance of common stock 9,306,743 - Payment of notes payable - (110,854 ) Cash provided by (used in) financing activities 9,306,743 (110,854 ) Effect of exchange rate changes on cash and cash equivalents 729,164 202,261 Increase in cash and cash equivalents 1,424,034 33,047 Cash and Cash Equivalents - Beginning of period 77,867 34,903 Cash and Cash Equivalents - End of period $ 1,501,901 $ 67,950 Supplemental disclosures of cash flow information: 1Interest paid $ - $ 25,595 2Income Taxes paid $ - $ - The accompanying notes are an integral part of the condensed consolidated statements F-3 CHINA YINGXIA INTERNATIONAL, INC. CONDENSED CONSOLIDATED NOTES TO FINANCIAL STATEMENTS(UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 1.ORGANIZATION AND BASIS OF PRESENTATION China Yingxia International, Inc. (the “Company” or “China Yingxia”) was incorporated under the laws of State of Florida on May 6, 1996 and formerly known as Agronix, Inc. (“Agronix”). The Company operates its business through its wholly-owned subsidiary Harbin Yingxia Business Group Co., Ltd. (“Harbin Yingxia”), a Chinese company primarily engaged in the development, production and sales of organic agricultural by-products and nutritional health food products. Harbin Yingxia has several lines of products including organic food and produce, nutritional supplements, health care products and skin and beauty care products. The accompanying financial statements and footnotes have been condensed and therefore do not contain all disclosures required by generally accepted accounting principles. The interim financial statements are unaudited; however, in the opinion of China Yingxia, the interim financial statements include all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the results for the interim periods. Results for interim periods are not necessarily indicative of those to be expected for the full year. It is suggested that these condensed financial statements be read in conjunction with the December 31, 2006 audited financial statements and the accompanying notes thereto. While management believes that the procedures followed in preparing these condensed consolidated financial statements are reasonable, the accuracy of the amounts are in some respects dependent upon the facts that will exist, and procedures that will be accomplished by the Company later in the year. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES MANAGEMENT ESTIMATES The preparation of financial statements in conformity with generally accepted accounting principals requires management to make estimates and assumptions that effect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.
